        Case 4:19-cv-01424-YGR Document 175 Filed 08/31/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES

 Date: 8/31/2020                Time: 2:58pm- 3:05pm         Judge: YVONNE
                                                             GONZALEZ ROGERS
 Case No.: 19-cv-01424-YGR      Case Name: The Vineyard House, LLC v. Constellation
                                Brands U.S. Operations, Inc.

Attorney for Plaintiff: Jeffrey Judd and Peter Bales
Attorney for Defendant: Edward Colbert and Erik Kane

 Deputy Clerk: Frances Stone                        Court Reporter: Pam Hebel


                                      PROCEEDINGS
Status Conference – HELD via Zoom

Discussion with counsel re witness scheduling.
Plaintiff counsel to contact the Court by 5:00pm on 9/1/2020 re client availability for
Bench Trial dates.
